DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 4/8/22 has been entered in full. Claims 29, 34, 38, 40 and 41 are amended. Claims 30-33 are canceled. New claims 49-52 are added. Claims 29 and 34-52 are pending.
In independent claim 34, line 11, the term "a polysorbate" has been changed to "a polysorbate 80" without the required markings indicating such a change; i.e., underlining. However, in order to advance prosecution, this change has been entered.
Applicants' election without traverse of Group I, including previously pending claims 29, 34, 35, 38, 40-42 and 48, as well as new claims 49-52, was previously acknowledged. Claims 36, 37, 39 and 43-47 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The elections of (1) histidine buffer as the species of buffer, (2) "a pharmaceutical composition" as the species of product form, and (3) hypercholesterolemia as the species of disease or disorder, were also previously acknowledged. Each elected species reads on each claim in the elected group.
Claims 29, 34, 35, 38, 40-42 and 48-52 are under consideration, as they read upon the elected species.

Information Disclosure Statement
The IDS filed on 6/10/22 has been considered.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (1/12/22).
The objections to the specification at pg 2 are withdrawn in view of the amendments to the specification.
All rejections of canceled claims 30-33 are moot.
The rejection of claims 29, 38, 40, 41 and 48 at pg 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al, U.S. 20130189277, published 7/25/13, is withdrawn in view of the amendments to the claims that limit the composition to one comprising an anti-PCSK9-antibody comprising specific CDR sequences not taught by Walsh. 
The rejection of claim 42 at pg 6-7 under 35 U.S.C. 103(a) as being unpatentable over Walsh et al, U.S. 20130189277, published 7/25/13, and further in view of additional teachings of Walsh, is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer (TD) in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a TD. A TD signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 29, 34, 38, 40-42 and 48-52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,793,643, issued 10/6/20 (cited previously), and which shares the same Applicants with the instant application, in view of Walsh et al, U.S. Patent Application Publication 20130189277, published 7/25/13 (cited previously). This rejection was set forth at pg 7-13 of the previous Office Action for claims 29, 34, 38, 40-42 and 48; Applicants' addition of new claims 49-52 necessitates inclusion of these claims.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Independent claim 29 has been amended to limit the buffer to a histidine buffer, the disaccharide to a trehalose or sucrose, the surfactant to polysorbate 20 or polysorbate 80, the pH of the composition to 6.0 to 6.5, and the antibody to one comprising HCDRs1-3 of SEQ ID NO: 12-14 and LCDRs1-3 of SEQ ID NO: 15-17. Claim 29 was previously rejected over an embodiment of the claims having each of these limitations, except that the pH was in a range of 5.5 to 6.5 and the polysorbate was not specified to be polysorbate 20 or 80. See page 8 of the 1/12/22 Office Action. However, other claims included in the rejection were included on the basis of having a pH in the range of 6.0 to 6.5 and polysorbate 20; e.g., claim 41. As such, the rejection is maintained over such a narrower embodiment.
Independent claim 34 has been amended to limit the disaccharide to trehalose or sucrose, and the polysorbate to polysorbate 80. However, claim 34 was previously rejected over an embodiment directed to sucrose, and other claims were included based on an embodiment directed to polysorbate 80; e.g., claim 42. 
Dependent claim 38 has been amended to depend from claim 29 instead of withdrawn claim 37, and to include a step of freeze-drying the composition. However, such a step was previously included in claim 37, and the rejection of record was made over such an embodiment.
Dependent claim 40 has been amended to depend from claim 38 instead of withdrawn claim 39, and to include a step of reconstituting the lyophilized formulation with a solvent for reconstitution that is water for injection. However, such a step was previously included in claim 39, and the rejection of record was made over such an embodiment.
Dependent claim 41 has been amended to limit the disaccharide to 55 to 75 mg/ml rather than 55 to 95 mg/ml, and the surfactant concentration to 0.4 to 0.6 mg/ml rather than 0.4 to 0.8 mg/ml. However, the rejection of record explained how Walsh teaches concentrations of disaccharide in the specified range; e.g., one equivalent to 60 mg/ml, and concentration of surfactant in the specified range; e.g., one at 0.06% w/v, which is equivalent to 0.6 mg/ml, and thus the rejection of record was made over embodiments such as recited in claim 41 as amended.
Dependent claims 42 and 48 have not been amended, other than in so far as they incorporate changes made to the parent claim, and thus the rejection of record still applies to these claims.
New claims 49-52, dependent from independent claim 29, are directed to embodiments wherein the anti-PCSK9-antibody is further limited to one comprising specified antibody sequences. Claims 49 and 50 each comprise a composition comprising an antibody having the heavy chain variable region of SEQ ID NO: 18 and the light chain variable region of SEQ ID NO: 27. Claims 51 and 52 each comprise a composition comprising an antibody having heavy and light chain sequences of SEQ ID NO: 32 and 30. An antibody having these sequences are part of the claims of the '643 patent. An antibody having the heavy chain and light chain variable regions of SEQ ID NO: 18 and 27 is recited in claim 17 of '643, and an antibody having the heavy and light chain sequences of SEQ ID NO: 32 and 30 is recited in claim 19 of '643.

Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,793,643, issued 10/6/20 (cited previously), and which shares the same Applicants with the instant application, in view of Walsh et al, U.S. Patent Application Publication 20130189277, published 7/25/13 (cited previously), and further in view of Adler et al, U.S. Patent Application Publication 2011/0158987, published 6/30/11 (cited previously). This rejection was set forth at pg 13-14 of the 1/12/22 Office Action.
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claim 35 itself has not been amended, and the narrowing amendments to parent claim 34 are directed to limitations previously present in claim 35; i.e., claim 35 as rejected previously was already limited to a disaccharide that is sucrose and a polysorbate that is polysorbate 80. As such, claim 35 remains directed to the same embodiment that was rejected previously as obvious over claim 20 of '643 in view of the teachings of Walsh and Adler.

Applicants’ arguments (4/8/22; pg 11-14) as they pertain to the above rejections have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that "Walsh nowhere provides any teaching or guidance as to how or why the components and/or concentration ranges recited by claim 29 or claim 34 would selected from the lists of possibilities of Walsh" (page 12). Applicants argue that these teachings are "spread out over multiple paragraphs, those being paragraphs 2, 8, 9, 11, 12, 14, 15, 16 and 75 according to the Action" (page 12). 
Applicants’ arguments have been fully considered but are not found persuasive. What Applicants characterize as "lists of possibilities" is simply teaching of a pharmaceutical formulation for an anti-PCSK9 antibody containing five components described generically (¶ 8), followed by concise descriptions of preferred embodiments for each of the components, including types of compounds and ranges of concentrations. In contrast to Applicants' characterization, the alternatives are not excessive, such that a skilled artisan would not look to each embodiment as obvious to use with each other embodiment. Per MPEP 2123, ""[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)."  Here, the specification of Walsh outlines concentrations of antibody that can be included in the compositions, giving a broad range followed by several embodiments within this range that can be used (¶ 9), including those within the range recited in the instant claims, as set forth in the rejection of record. Following this, a single type of buffer is described, the same as used in the instant claims, and several preferred embodiments of concentrations are given (¶ 12), including ones falling in the ranges recited in the instant claims. Next, a single general category of organic cosolvent is given, one with a polyoxyethylene moiety, and the first of a few specific examples of such is a polysorbate 20 (¶ 13), which is recited in instant claim 29, and the preferred ranges of concentrations given include concentrations encompassed by the instant claims (¶ 14), as set forth previously. Likewise, a single category of stabilizer is given, sugar, and the first of a few types of these that is given is sucrose (¶ 15), which is one of the embodiments of the instant claims. Finally, a short list of pH values for the composition is given (¶ 11), including those that fall within the range recited in the claims.
Applicants further argue that, "as admitted to by the Action, the '643 patent nowhere teaches or reasonably suggests" a composition having the limitations of claim 29 or 34 (pages 12-13). 
	Applicants’ arguments have been fully considered but are not found persuasive. Here, Applicants appear to argue that the instant claims are not obvious over the claims of '643 because the claims of '643 do not include all of the limitations of the instant claims. This is not found persuasive because the double patenting rejection is based on an obviousness-type analysis setting forth why the instant claim are obvious, not over the claims of '643 alone, but over the claims of '643 in view of the teachings of Walsh. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants further argue that "neither the '643 patent nor Walsh teach or reasonably suggest the unexpectedly superior results demonstrated by" the composition of claim 29 and 34 (page 13). Applicants point to Table 10 at pages 48-49 of the specification, "which presents data demonstrating that the anti-PCSK9 antibody of the pharmaceutical composition of claim 29 and claim 34 was stable for at least 9 months of storage at 2-8ºC, which could be expected based on the teachings of the '643 patent or Walsh, alone or in combination" (page 13).
Applicants’ arguments have been fully considered but are not found persuasive. It is acknowledged that the specification teaches the stability of a composition of the invention "for at least 9 months of storage at 2-8ºC", it is not persuasive that this constitutes evidence of unexpected results, because Applicants do not provide a "comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims", per MPEP 716.02; e.g., a comparison of the stability of the anti-PCSK9 antibody formulation taught by Walsh with that of the instant claims. Walsh teaches that the formulations of the invention "exhibit a substantial degree of antibody stability after storage for several months" (see Abstract). Per MPEP 716.02(b), the burden is on Applicants to establish that results are unexpected and significant. 

New rejections necessitated by Applicants’ amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 52 recites that the antibody "comprises a heavy chain of SEQ ID NO: 30". However the specification teaches that SEQ ID NO: 30 is a light chain sequence; e.g., at page 40. As such, it is unclear how a light chain sequence can further limit a heavy chain.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646